Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


The amendment filed on 02/23/2022 has been entered. Claims 1-4, 7, 10, 11-13 are pending. Claims 5-6, 8-9 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 11/23/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a motion controller in claim 10, and a locking mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 20210113064) in view of Schultz (US 20100168827).
In regards to claim 1, Yoshinaga discloses a disposable endoscope (endoscope 1), comprising: 
a steering mechanism (operation portion 2; FIG. 10; para [0028]) for steering an optical head of the endoscope, wherein said steering mechanism comprising a thread pulling device (operation portion 2, pulleys 15A, 15B; para [0028]) capable of fastening at least two  steering threads; 
wherein said thread pulling device comprises: 
(i) a first (an RL angle operation knob 2aB; para [0084]) and second knobs (angle operation knob 2aA; para [0085]) being capable of being rotated clockwise and counterclockwise; 
(ii) a first (pulley 15A; para [0083]) and second pulleys (pulley 15B; para [0083]) being coupled to said first and second knobs respectively, 
(iii) a first (pulley 16A) and second tension wheels (pulley 16B) being coupled to said first and second pulleys respectively (Pulleys 16A, 16B can be considered as tension wheels. Note that torsion springs 17, 18 urge the pulleys to return to the neutral position. Para [0063], [0064]), wherein said first (pulley 15A; FIG. 10) and second tension wheel (pulley 15B; FIG. 10) defines two slots for accommodating each of said at least two steering threads respectively and two openings through (Wire connection portion 16Ac is a hole; para [0093]-[0097]; wire connection portion 16Bc is a hole; para [0093]-[0097]) which a first extremity of each steering thread passes through respectively, wherein each of said at least two steering threads is capable of enwrapped around a respective slot in the tension wheel (Pulleys 15A, 15B have grooves for the tension wires 10A, 10B to be passed through. Para [0068]); 
wherein said first and second pulleys are configured for accommodating said first and second tension wheels respectively (Pulleys 15A, 15B accommodate pulleys 16B, 16B respectively. Each of the pulleys can be considered to accommodate the other pulleys along the axis AX via coupling portions 13Aa, 13Ba. FIG. 12, reproduced below), such that said first and second tension wheels are fastened within said first and second pulleys respectively (FIGS. 10, 12), to prevent each thread from becoming detached from the tension wheel, wherein a second extremity of said at least two  steering threads (Wire 10Ab is connected to a wire connection portion 16Ac of the second pulley 16A; para [0095]; second wire 10Bb is connected to a wire connection portion 16Bc of the second group second pulley 16B. para [0096]; FIGS. 10, 12-14) is connected to the optical head of the endoscope, such that rotation of at least one of the first and second knobs is capable of moving the optical head of the endoscope (para [0028]).  

    PNG
    media_image1.png
    754
    672
    media_image1.png
    Greyscale

Yoshinaga does not positively teach steering threads that are made of a non-metal material connected to the optical head of the endoscope.  
An analogous art Schultz is directed to sheath introducers for use with catheters (Para [0001]) and teaches steering threads that are made of a non-metal material (Tensile fibers 22b; puller wires 22a coated with Teflon; FIG.2; para [0044], [0045]; pulley 47; FIGS. 8a-8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga to substitute steering wires by fiber wires (22b) in accordance with the teaching of Schultz because the fibers can provide better flexibility and throw in deflecting the distal end of the device (para [0045] of Schultz). Further, substituting steering wires by fiber would have a predictable outcome in regards to the deflection of the distal end by using fibers.
In regards to claim 2, Yoshinaga in view of Schultz teaches disposable endoscope of claim 1, wherein said at least two steering threads are made of polymer material (Schultz: Tensile fibers 22b; puller wires 22a coated with Teflon; FIG.2; para [0044], [0045]; pulley 47; FIGS. 8a-8c).  
In regards to claim 3, Yoshinaga in view of Schultz teaches the disposable endoscope of claim 2, wherein said at least two steering threads are configured as braided fishing line (Schultz: Tensile fibers 22b may be of a woven or braided construction; Para [0045]).  
In regards to claim 4, Yoshinaga in view of Schultz teaches the disposable endoscope of claim 3, wherein said braided fishing line is made of any one of copolymer, fluorocarbon, or nylon-based monofilaments (Schultz: Tensile fiber 22b can be High Molecular Density Polyethylene (e.g., Spectra.TM. or Dyneema.TM.), a spun para-aramid fiber polymer (e.g., Kevlar.TM.) or a melt spun liquid crystal polymer fiber rope (e.g., Vectran.TM.); para [0045]).  
In regards to claim 7, Yoshinaga in view of Schultz teaches the disposable endoscope of claim 1, wherein said first pulley (pulley 15B) is configured and operable for directing the optical head leftwards and rightwards (FIG. 12; Note pulley 15B is coupled to the knob 2aB. Para [0085]), and said second pulley (pulley 15A) is configured and operable for directing the optical head downwards and upwards (FIG. 12; Note pulley 15A is coupled to the knob 2aB. Para [0085]), the first and second pulleys being connected to each other and being operated independently (Yoshinaga: para [0031], [0032], [0040], [0085], [0091]).  

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 20210113064) in view of Schultz (US 20100168827) and further in view of Mcweeney (US 20050272975).
In regards to claim 10,  Yoshinaga in view of Schultz does not positively teach the disposable endoscope of claim 1, further comprising a motion controller being configured and operable to lock and unlock the tension wheel within the pulley.
Mcweeney is directed to medical visualization systems (abstract) and teaches  a motion controller  (A lock mechanism 1976; FIG. 19C; para [0128]; This locking mechanism is equivalent to the motion controller 26, FIG. 4D and para [0044] of the instant application which is the 112(f) interpretation of the term.) being configured and operable to lock and unlock the tension wheel within the pulley (A lock mechanism 1976 functions to lock the catheter 1910 in a desired deflection position by applying tension on the pulley 1982 during use. Para [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yoshinaga to include a locking mechanism in accordance with the teaching of Mcweeney (For example, in Yoshinaga a locking knob could be arranged from the lateral side near knob 2a.) so that steering controller could be retained in a locked position (para [0010] of Mcweeney).
In regards to claim 11, Yoshinaga in view of Schultz does not positively teach the disposable endoscope of claim 1, wherein said thread pulling device further comprises a locking mechanism configured and operable to lock the first and second pulleys together in a locked steered position.
Mcweeney is directed to medical visualization systems (abstract) and teaches wherein said thread pulling device further comprises a locking mechanism (A lock mechanism 1976; FIG. 19C; para [0128]; This locking mechanism is equivalent to the locking mechanism 22, FIG. 4A and para [0042] of the instant application which is the 112(f) interpretation of the term. A lock mechanism 1976 functions to lock the catheter 1910 in a desired deflection position by applying tension on the pulley 1982 during use. Para [0128]) configured and operable to lock the first and second pulleys together in a locked steered position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga to include locking mechanisms in accordance with the teaching of Mcweeney so that steering controller could be retained in a locked position (para [0010] of Mcweeney).
In regards to claim 12, Yoshinaga in view of Schultz and Mcweeney teaches wherein said locking mechanism comprises a tightening element (Mcweeney: Lock mechanism 1976 includes a knob 1988 that include a threaded post 1990. Para [0128]) being configured to grip the first and second pulleys together.
In regards to claim 13, Yoshinaga in view of Schultz and further in view of Mcweeney teaches disposable endoscope of claim 12, wherein said locking mechanism has two operative modes: one free mode in which said tightening element does not press said at least one pulley (When not extended the threaded post is in unlocked position. Para [0125]) and one locked mode in which said tightening element is capable of pressing said at least one pulley to thereby create a friction force on said at least one pulley and a fine movement of the first and second knobs (When the threaded post is rotated and extended, friction causes the fine movement which causes the locking. Para [0125]).

Response to Arguments
Applicant’s arguments, filed 02/23/2022 with respect to the rejection(s) of claim(s) have been fully considered and are persuasive. Therefore, the previous rejection dated 11/23/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendment. See rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795